Citation Nr: 0308666	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  95-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain.

2.  Entitlement to a compensable rating for postoperative 
septal deviation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to January 1974.  This matter comes to the Board 
of Veterans' Appeals (Board) from two rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  One, in April 1993, increased the rating for 
the veteran's service-connected right ankle disability to 10 
percent.  The other, in August 1994, granted service 
connection for nasoseptal deformity and assigned a 
noncompensable rating.  In March 2002 the Board remanded the 
case for additional development of the evidence.  


FINDINGS OF FACT

1.  The veteran's service-connected right ankle sprain 
residuals are manifested primarily by complaints of pain, 
weakness, stiffness, swelling, increased warmth, redness and 
instability, and clinical findings of slight limitation of 
motion; marked limitation of motion or ankylosis is not 
shown.

2.  Postoperative septal deviation has not resulted in 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side; marked interference with 
breathing space is not shown at any time during the appellate 
period.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for 
residuals of a right ankle sprain.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5271 
(2002).

2.  A compensable rating is not warranted for postoperative 
septal deviation.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.97, Code 6502 (in effect prior to and from October 
7, 1996).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified in 
the April 1993 rating decision that the rating for his right 
ankle disorder was increased to 10 percent.  In the August 
1994 rating decision he was notified why a noncompensable 
rating was assigned for his nasoseptal deformity.  Statements 
of the case dated in August 1994 and January 1996 informed 
him why higher ratings were not warranted.  A May 2002 letter 
advised him of the enactment of the VCAA. of what was needed 
to establish entitlement to the benefits sought, and of what 
the evidence of record showed (and, by inference, what 
further evidence he would need to submit to prevail in his 
claims).  It also outlined generally his and VA's respective 
responsibilities in evidentiary development.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The veteran informed VA in January 2003 that he had no 
additional evidence to submit.  He has been afforded several 
VA examinations.  There is no indication that the evidentiary 
record is incomplete.  The Board concludes that the RO has 
complied with all pertinent mandates of the VCAA and its 
implementing regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1994).




Factual Background

Service connection for a chronic right ankle sprain was 
granted by the Board in January 1985.  In February 1985, the 
RO implemented the grant, and assigned a noncompensable 
rating for the right ankle disorder.

A September 1992 VA outpatient clinic record shows that the 
veteran complained of increased pain and soreness affecting 
his right ankle.  

The veteran sought an increased rating for his right ankle 
disorder in December 1992.  

January 1993 VA X-rays showed mild degenerative changes of 
the right ankle.  

On March 1993 VA orthopedic examination mild stiffness of the 
right ankle joint was noted.  There was no swelling or 
limitation of motion.  1+ laxity was observed in the ankle 
joint.  Minimal pain on motion was detected, and the 
veteran's gait was described as essentially within normal 
limits.  An X-ray showed mild degenerative changes of the 
right ankle.  [VA X-rays later in March 1993 showed a normal 
right ankle]  Status post multiple right ankle sprains and 
right ankle degenerative arthritis were diagnosed.  The 
veteran used ice packs on his right ankle as needed, and 
daily used an elastic bandage.

An April 1993 VA progress note shows that right ankle 
degenerative joint disease was found on X-ray, and that the 
veteran should expect continued right ankle pain and 
stiffness.

In April 1993 the RO increased the rating for the veteran's 
right ankle disorder to 10 percent, and recharacterized it to 
encompass degenerative arthritic changes.  

A December 1993 private hospital operative report shows that 
the veteran underwent septoplasty for his nasoseptal 
deformity and respiratory obstruction.

The veteran submitted a claim for service connection for his 
nasoseptal deformity in February 1994.  The RO granted 
service connection for a nasoseptal deformity in August 1994, 
and assigned a zero percent rating.  

On March 1995 VA orthopedic examination, mild right ankle 
swelling was noted; there was no right ankle deformity.  No 
limitation of motion was reported, but mild right ankle 
stiffness was noted.  1+ laxity of the ankle joint was 
observed.  Pain to palpation was noted on the lateral aspect 
of the ankle.  Status post multiple sprains of the right 
ankle was diagnosed.  Degenerative arthritis was not found on 
examination.  Synovitis and tendonitis of the right ankle 
were diagnosed.  

In his March 1996 substantive appeal the veteran asserted 
that a 20 percent rating was warranted for his nasoseptal 
disorder because he had breathing space interference due to 
traumatic deflection of the nasal septum.  He claimed that 
this condition was causing sleeping problems and such 
symptoms as collection of membrane mucus, sore throat, 
constant runny nose and thyroid problems.  

A June 1996 VA X-ray report of the veteran's nasal bones 
included diagnoses of fractured nasal bones and 
mucoperiosteal thickening of the left maxillary antrum.

On July 1996 VA examination the veteran's external nose was 
essentially unremarkable.  The nasal vestibules and bilateral 
nasal cavities were congested.  A slight nasal deformity was 
observed.  The floor of the nose, inferior meatus, inferior 
turbinates, the middle meati, middle turbinate, spheno-
ethmoidal recess, olfactory area, superior turbinates were 
all congested bilaterally.  On X-ray, mucoperiosteal 
thickening of the left maxillary atrium was noted.  The 
diagnoses included fractured nasal bones with nasal septal 
deformity, status post septoplasty; mucoperiosteal thickening 
of the left maxillary antrum; and chronic allergic rhinitis.  
The veteran indicated that he took medications and used a 
saline nasal spray as needed.  He complained of daily nasal 
congestion, despite medications.

September 1997 VA X-rays showed the veteran's paranasal 
sinuses to be clear.

VA X-rays of the right ankle in September 1997 revealed mild 
spurring of the medial malleolus with os trigonum; no other 
significant changes in the right ankle were observed.  

On October 1997 VA nasal examination, the veteran denied 
interference with breathing through the nose except when he 
had cold symptoms.  He reported having occasional greenish 
nasal secretions with streaks of blood.  He used medications 
and sprays for his nasal condition.  He had headaches 4 to 5 
times a week, lasting for two hours, and sinus congestion.  
Examination revealed deviation of the nose to the left, no 
obstruction on either side, but a decrease of air flow of the 
right nasal passages.  There was no purulent discharge.  The 
diagnoses included:  status post nose fracture 1973, status 
post septoplasty 1993, chronic allergic rhinitis, and sinus 
infection not found.  

On October 1997 VA orthopedic examination the examiner 
reported primarily on the left ankle (including substantial 
limitations of motion).

A March 1998 private treatment record showed that the veteran 
had some drainage into his throat, and coughed up some 
unusual material.  Endoscopic examination showed slight 
turbinate hypertrophy and slight septum deviation.  The 
veteran was considered to not be candidate for surgery.  

An April 1998 letter from a private treating physician of the 
veteran reported that while the veteran had some deviation of 
the nasal septum and turbinate hypertrophy he still had 
adequate nasal airway.  

On May 2002 VA orthopedic examination the veteran complained 
of pain, weakness, stiffness, swelling, increased warmth, 
redness and instability of his right ankle.  He complained 
that the ankle became easily fatigued and that he had a lack 
of endurance.  The ankle did not lock.  He added that while 
he had no ankle symptom flare-ups, symptoms were constantly 
present.  The veteran used a cane for ambulation, mostly for 
left ankle pain but also for his right ankle.  Examination 
revealed no deformity, swelling or effusion of the right 
ankle.  The deltoid and calcaneo-fibular ligaments were 
intact to palpation and stress.  Tenderness over the anterior 
talofibular ligament was shown but drawer test was negative.  
Strength of dorsiflexion and plantar flexion of the right 
ankle was normal.  Range of motion of the right ankle was 
from 15 degrees dorsiflexion to 30 degrees plantar flexion 
with 5 degrees eversion and 30 degrees inversion of the 
hindfoot and 18 degrees pronation and 22 degrees supination 
of the forefoot.  No apparent pain was detected on motion 
testing.  The report added that radiograms of the right ankle 
showed no abnormalities.  The diagnosis was residuals of 
right ankle sprain manifested by ankle pain and tenderness, 
but without limitation of ankle motion or radiographic 
changes.  

Criteria

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss or weakness due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court also held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, should only be considered in conjunction with the Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Rating Schedule provides compensable ratings for 
limitation of ankle motion which is marked (20 percent) or 
moderate (10 percent).  38 C.F.R. § 4.71a, Code 5271.  Higher 
ratings may be assigned based on ankylosis.  Codes 5270, 
5272.  The normal range of ankle dorsiflexion is from 0 to 20 
degrees and normal plantar flexion is from 0 to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II.

The diagnostic codes pertaining to rating respiratory 
disabilities were revised during the pendency of this appeal, 
effective October 7, 1996.  As service connection was in 
effect for the veteran's septal deviation when the 
regulations pertaining to evaluating respiratory disabilities 
were revised, he is entitled to the version of the 
regulations most favorable to him, although the new criteria 
are only applicable to the period from October 7, 1996, when 
they became effective.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 3- 2000.

The rating criteria in effect prior to October 7, 1996 
provide as follows:  Traumatic deflection of the nasal septum 
is rated 10 percent with marked interference with breathing 
space, and 0 percent when there are only slight symptoms.  38 
C.F.R. § 4.97, Code 6502 (1995).

The rating criteria in effect from October 7, 1996 provide as 
follows:  Traumatic deviation of the nasal septum is rated 10 
percent when there is a 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6502.
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The Board is of the opinion that the regulations in effect 
prior to October 1996 are more favorable to the veteran, to 
the extent that a more subjective standard, of marked 
interference with breathing space, need only be shown in 
order for a compensable evaluation to be established.  

Where, as here, the issue involves the assignment of an 
initial rating for a disability following the award of 
service connection for such disability, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds that the veteran's postoperative 
nasal deviation has remained essentially unchanged throughout 
the appellate period.  Consequently, staged ratings are not 
indicated.

Analysis

Right Ankle

The Board finds that a rating in excess of 10 percent is not 
warranted.  To warrant the next higher, 20 percent, rating, 
there must be marked right ankle limitation of motion (Code 
5271) or ankylosis of either the ankle or subastragalar or 
tarsal joint (Codes 5270 and 5272).  Neither of these is 
shown.  While on VA examination in May 2002 it was noted that 
the veteran complained of pain, weakness, stiffness, 
swelling, increased warmth, redness and instability of his 
right ankle, marked limitation of right ankle motion was not 
demonstrated.  Likewise, right ankle or subastragalar or 
tarsal joint ankylosis was not shown.  

The veteran's statements describing his symptoms are 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  The 10 percent rating currently 
assigned reflects the degree of impairment shown; a higher 
rating is not warranted.

Septal Deviation

The Board finds that a compensable rating is not warranted 
under either the old or revised respiratory regulations.  
Considering the rating under the criteria in effect prior to 
October 7, 1996, the Board notes that the medical record is 
devoid of any evidence that the veteran's postoperative 
septal deviation has caused marked interference with 
breathing space.  While bilateral congestion was noted on VA 
examination in July 1996, a marked interference with 
breathing space was not noted.  A July 1996 examination 
revealed only slight septal deformity.  

Considering the claim under the revised criteria for Code 
6502 (effective October 7, 1996), the medical evidence does 
not establish that the veteran's nasal septum disorder causes 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  While a decrease in air 
flow of right nasal passages was reported on VA examination 
in October 1997, obstruction was not reported on either side.  
A private treating physician of the veteran reported in April 
1998 that the veteran's nasal airway was adequate.  
Therefore, a compensable rating is not warranted under the 
revised criteria.  

The veteran's statements describing his symptoms are 
competent evidence.  Espiritu, supra.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.  The 
medical evidence simply does not reflect symptoms consistent 
with those necessary for a compensable rating under either 
the old or revised regulations, and a higher rating is not 
warranted.  [The Board notes that while rhinitis and 
sinusitis have been diagnosed, such disorders are not service 
connected, and may not be considered in rating the service 
connected disability.   

The RO considered referral of this claim for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See 
supplemental statement of the case mailed to the veteran in 
October 2001.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  Here, 
the veteran's nasal condition has neither required frequent 
hospitalizations nor caused marked interference with 
employment.  The noncompensable rating assigned adequately 
reflects the degree of impairment shown.  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle sprain is denied.  

A compensable rating for postoperative septal deviation is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

